UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-182856 MarketKast, Incorporated (Exact name of registrant as specified in its charter) Florida 45-4632256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2295 S. Hiawassee Rd., Suite 414, Orlando, FL (Address of principal executive offices) (Zip Code) (816) 520-6469 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of February 6, 2013, there were 20,126,500 outstanding shares of common stock of the registrant, with no par value. MARKETKAST, INCORPORATED TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 Signatures 13 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. MARKETKAST INCORPORATED (a development stage company) BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Total Current Liabilities LONG TERM LIABILITIES Note payable STOCKHOLDERS' EQUITY Common Stock - No Par Value;
